Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 14, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Item 16, JPS56-169760, has not been provided.  A translation of the document has been provided however the actual document with the drawings has not been provided.
Patent Literature documents 2 and 4 in the specification also do not match any of the documents cited in either IDS statement.  The numbers should be checked between the specification and the IDS, is PL2 document 8 and is PL4 document 10 in the IDS filed 1/14/2021?  If so the numbers in the specification should be changed so that they match the IDS and the number of the documents actually provided.
Drawings
Figures 6-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“In the present invention” is an implied phrase which should be avoided.

The disclosure is objected to because of the following informalities:
Paragraphs 0008-0013 are further addressing the prior art but are included in the summary of invention portion of the disclosure, these paragraphs should be moved to the background.
Paragraph 0050 is providing a cross reference to the related parent applications, this should be moved to the beginning of the disclosure, just after the title, and placed under the heading “Cross-Reference To Related Applications”.
The listing of reference characters at the end of the disclosure is also not a requirement in US practice and should be deleted.  However, if Applicant wishes to keep the list of reference characters then the list should be amended to include all of the reference characters used in the disclosure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroya, JP11264421.
Regarding claim 1, Hiroya discloses a method for preloading a rolling bearing of a housing which supports a rotating shaft via the rolling bearing which is subjected to fixed position preloading, the method comprising: inserting a wedge member (26 or 46), whose radial thickness gradually increases from a tip end portion (narrow end) to a base end portion (wider end), from the tip end portion of the wedge member along an axial direction of the rotating shaft (the wedges 26 and 46 are inserted narrow end first and pushed along the axial direction of the device) into at least one of between an outer peripheral surface of an outer ring (7) of the rolling bearing and the housing (2, see figure 4) and between an inner peripheral surface of an inner ring (8) of the rolling bearing and the rotating shaft (1, see figure 8); and applying a preload to the rolling bearing together with a fixed position preload by tightening and fixing the wedge member in an insertion direction by a tightening member (3 or 4, paragraph 0015 of the attached translation discloses that the sleeves are pressed by the spacers (3 and 4) and paragraph 0016 discloses that the pressing method is not limited and can include screwing, this would then make the elements 3 and 4 members that are tightened in place and thus apply a fixed position preload).
NOTE: Regarding all method claims the prior art of record show assembled products, all the assembly products included fixed preloading devices thus all the prior art documents have had the parts “inserted” and a preload “applied”.
Regarding claim 2, Hiroya discloses inserting the wedge member along an inclined inner peripheral surface formed in a region of the housing facing the outer peripheral surface of the outer ring (in figure 4 the surface that is inclined to interact with the wedge is the housing and this region of the housing is opposed to the outer ring 7). 
Regarding claim 3, Hiroya discloses inserting the wedge member along an inclined outer peripheral surface formed in a region of the rotating shaft facing the inner peripheral surface of the inner ring (see figure 8 showing the tapered surface on the shaft in a region opposed to the inner ring 8). 
Regarding claim 5, Hiroya discloses that the wedge member is an annular member in which an inclined surface inclined from the insertion direction of the wedge member is formed along a circumferential direction (see figures 2 and 5, figure 5 showing the wedge that interacts with the tapered surface of the housing in figure 4).
Regarding claim 6, Hiroya discloses a bearing preload device of a housing which supports a rotating shaft via a rolling bearing which is subjected to fixed position preloading, the bearing preload device comprising: a wedge member (26 or 46) inserted along an axial direction of the rotating shaft (1) into at least one of between an outer peripheral surface of an outer ring (7) of the rolling bearing and the housing (2, see figure 4) and between an inner peripheral surface of an inner ring (8) of the rolling bearing and the rotating shaft (1, see figure 8) and gradually increasing in radial thickness from a tip end portion to a base end portion (from the narrow end to the wide end); and a tightening member (3 or 4) configured to apply a preload to the rolling bearing together with a fixed position preload by tightening and fixing the wedge member in an insertion direction (paragraph 0015 of the attached translation discloses that the sleeves are pressed by the spacers (3 and 4) and paragraph 0016 discloses that the pressing method is not limited and can include screwing, this would then make the elements 3 and 4 members that are tightened in place and thus apply a fixed position preload).
Regarding claim 7, Hiroya discloses that the wedge member is inserted along an inclined inner peripheral surface formed in a region of the housing facing the outer peripheral surface of the outer ring (in figure 4 the surface that is inclined to interact with the wedge is the housing and this region of the housing is opposed to the outer ring 7). 
Regarding claim 8, Hiroya discloses that the wedge member is inserted along an inclined outer peripheral surface formed in a region of the rotating shaft facing the inner peripheral surface of the inner ring (see figure 8 showing the tapered surface on the shaft in a region opposed to the inner ring 8). 
Regarding claim 10, Hiroya discloses that the wedge member is an annular member in which an inclined surface inclined from the insertion direction of the wedge member is formed along a circumferential direction (see figures 2 and 5, figure 5 showing the wedge that interacts with the tapered surface of the housing in figure 4).
Regarding claim 11, Hiroya discloses a bearing assembly, comprising: a rolling bearing including an inner ring (8), an outer ring (7), and a plurality of rolling elements (12) arranged between the outer ring and the inner ring; and the bearing preload device according to claim 6.
Regarding claim 12, Hiroya discloses a machine, comprising: the bearing assembly according to claim 11 (see paragraphs 0001-0002 which disclose a wide variety of machines).

Claim(s) 4, 9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazufumi, JP2016-084894.
Regarding claim 4, Kazufumi discloses a method for preloading a rolling bearing of a housing which supports a rotating shaft via the rolling bearing which is subjected to fixed position preloading, the method comprising: arranging a wedge member (46/47, figure 4) including a pair of wedge pieces (46 and 47) in at least one of between an outer peripheral surface of an outer ring of the rolling bearing and the housing and between an inner peripheral surface of an inner ring of the rolling bearing and the rotating shaft (positioned between the outer ring and housing in figure 4), each of the pair of wedge pieces being provided with an inclined engaging surface inclined from an insertion direction and gradually increasing in radial thickness from a tip end portion to a base end portion (both 46 and 47 are tapered wedges having an inclined surface that creates an increasing thickness from the narrow tip to the wide base); inserting one of the pair of wedge pieces from the tip end portion along an axial direction of the rotating shaft, making the one abut on the rolling bearing at a peripheral surface opposite from the inclined engaging surface (inner element 46 is inserted left to right and abuts the bearing), and making another of the pair of wedge pieces abut on a mating member facing the rolling bearing at a peripheral surface opposite from the inclined engaging surface (wedge 47 abuts the housing element which is opposite the peripherally outer surface of the bearing and the inclined engagement surfaces of both wedges); and applying a preload to the rolling bearing together with a fixed position preload by tightening and fixing one of the wedge pieces in the insertion direction by a tightening member (the wedges are tightened via the screw shown in figure 4, this provides a fixed preload once the system is set).
Regarding claim 9, Kazufumi discloses a bearing preload device of a housing which supports a rotating shaft via a rolling bearing which is subjected to fixed position preloading, the bearing preload device comprising: a wedge member (46/47) inserted into at least one of between an outer peripheral surface of an outer ring of the rolling bearing and the housing and between an inner peripheral surface of an inner ring of the rolling bearing and the rotating shaft (shown between the shaft and housing in figure 4) and including a pair of wedge pieces (46 and 47), each of the pair of wedge pieces being provided with an inclined engaging surface inclined from an insertion direction gradually increasing in radial thickness from a tip end portion to a base end portion (both 46 and 47 are wedges with a sloped surface causing a gradually increase in thickness); and a tightening member (screw shown in figure 4) configured to apply a preload to the rolling bearing together with a fixed position preload by tightening and fixing one of the pair of wedge pieces of the wedge member in the insertion direction (the screw is used to tighten the wedges and lock them in place), making the one abut on the rolling bearing at a peripheral surface opposite from the inclined engaging surface, and making another of the pair of wedge pieces abut on a mating member facing the rolling bearing at a peripheral surface opposite from the inclined engaging surface (both wedges have the inclined surfaces engaging each other and the non-inclined surface engaging with a peripheral surface of either the bearing or the housing, see figure 4).
Regarding claims 14 and 15, Kazufumi discloses that the wedge member is an annular member in which an inclined surface inclined from the insertion direction of the wedge member is formed along a circumferential direction (see figure 4 showing the cross section of the part with the wedge on both sides, top and bottom, thus being annular, the attached translation also discloses the elements 46 and 47 as rings).
Regarding claim 16, Kazufumi discloses a bearing assembly, comprising: a rolling bearing including an inner ring (38b) an outer ring (38a), and a plurality of rolling elements (38c) arranged between the outer ring and the inner ring; and the bearing preload device according to claim 9.
Regarding claim 17, Kazufumi discloses a machine, comprising: the bearing assembly according to claim 16 (the device of Kazufumi is a linear motion table which is a type of machine).

Claim(s) 1, 2, 6, 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser, DE102015212183.
Regarding claim 1, Kaiser discloses a method for preloading a rolling bearing of a housing which supports a rotating shaft via the rolling bearing which is subjected to fixed position preloading, the method comprising: inserting a wedge member (6), whose radial thickness gradually increases from a tip end portion (narrow end) to a base end portion (wider end), from the tip end portion of the wedge member along an axial direction of the rotating shaft (the wedge 6 is inserted narrow end first and pushed along the axial direction of the device) into at least one of between an outer peripheral surface of an outer ring (5) of the rolling bearing and the housing (3) and between an inner peripheral surface of an inner ring of the rolling bearing and the rotating shaft; and applying a preload to the rolling bearing together with a fixed position preload by tightening and fixing the wedge member in an insertion direction by a tightening member (7/8, see attached translation which discusses that 7/8 press the element 6 in place, the use of the screw makes the force applied by pressing a fixed preload).
Regarding claim 2, Kaiser discloses inserting the wedge member along an inclined inner peripheral surface formed in a region of the housing facing the outer peripheral surface of the outer ring (see figure 1). 
Regarding claim 6, Kaiser discloses a bearing preload device of a housing which supports a rotating shaft via a rolling bearing which is subjected to fixed position preloading, the bearing preload device comprising: a wedge member (6) inserted along an axial direction of the rotating shaft (1) into at least one of between an outer peripheral surface of an outer ring (5) of the rolling bearing and the housing (3) and between an inner peripheral surface of an inner ring of the rolling bearing and the rotating shaft and gradually increasing in radial thickness from a tip end portion to a base end portion (from the narrow end to the wide end); and a tightening member (7/8) configured to apply a preload to the rolling bearing together with a fixed position preload by tightening and fixing the wedge member in an insertion direction (as discussed in the attached translation 7 and 8 compress the wedge into place, this applies a preload and when set would be a fixed position).
Regarding claim 7, Kaiser discloses that the wedge member is inserted along an inclined inner peripheral surface formed in a region of the housing facing the outer peripheral surface of the outer ring (see figure 1).
Regarding claim 11, Kaiser discloses a bearing assembly, comprising: a rolling bearing including an inner ring (4), an outer ring (5), and a plurality of rolling elements (balls) arranged between the outer ring and the inner ring; and the bearing preload device according to claim 6.
Regarding claim 12, Kaiser discloses a machine, comprising: the bearing assembly according to claim 11 (Kaiser discloses a wheel bearing for a vehicle, a vehicle is a machine, see at least the abstract).
Regarding claim 13, Kaiser discloses a vehicle, comprising: the bearing assembly according to claim 11 (Kaiser discloses a wheel bearing for a vehicle, see at least the abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazufumi, JP2016-084894, as applied to claim 16, in view of Kaiser, DE102015212183.
While the limitation of a claim 18 can be considered intended use, a bearing assembly for a vehicle is different than one for a linear table and thus Kazufumi does not disclose a vehicle type bearing with the wedge device.
However Kaiser teaches that wedge type preloading devices can be used in wheel bearings of vehicles (see at least the attached translated abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the preloading device that includes two wedges of Kazufumi in any known device that also uses a wedge type preloader, including vehicles, as taught by Kaiser, since substituting different wedge type preloaders for other wedge type preloaders, regardless the actual overall device, would perform the same function of securing the bearing element to the corresponding element (shaft or housing) and provide an initial loading to the bearing.  In other words placing a known two wedge preloader into a device that includes a single wedge preloader would not be inventive since regardless of the number of wedges the resulting configuration would still perform the same function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All other references cited but not relied upon show other configurations of known wedge type preloaders and corresponding fixing structure and should be considered prior to filing a response to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES PILKINGTON/Primary Examiner, Art Unit 3656